Exhibit 10.1

 

RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between Amicus Therapeutics, Inc. (the “Company”) and [          ] (the
“Participant”) as of this [      ] day of [          ] (the “Effective Date”).

 

WHEREAS, the Company maintains the Amended and Restated 2007 Equity Incentive
Plan (the “Plan”) for the benefit of its employees, directors and consultants;
and

 

WHEREAS, the Plan permits the grant of Restricted Stock Units; and

 

WHEREAS, in order to compensate the Participant for his or her service to the
Company, the Board approved this Award of Restricted Stock Units subject to the
restrictions and on the terms and conditions contained in the Plan and this
Agreement.

 

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

 

1.             Award of Performance-Based Restricted Stock Units.  The Company
hereby awards the Participant [          ] Restricted Stock Units, subject to
the restrictions (including without limitation the performance-based
restrictions set forth in Section 2) and on the terms and conditions set forth
in this Agreement (the “Restricted Units”). The terms of the Plan are hereby
incorporated into this Agreement by this reference, as though fully set forth
herein. Except as otherwise provided herein, capitalized terms herein will have
the same meaning as defined in the Plan.  To the extent there is a conflict
between the Plan and this Agreement, the Plan will prevail.

 

2.             Performance Vesting of Restricted Units.   [Insert Description of
Vesting — including applicable performance goal(s)]

 

(i)            Delivery of Units. Except as set forth below, provided the
Participant remains in continuous service with the Company through [DATE], with
respect to each Unit earned, as provided above, the Participant will receive one
share of Company Common Stock as soon as administratively feasible following
determination of the applicable performance goal.

 

(ii)           Effect of Certain Terminations of Service. In the event the
Participant’s service with the Company terminates or is terminated during the
Measurement Period by reason of (a) Disability, (b) death, (c) “Good Reason” (as
such term, if any, is defined in the Participant’s employment or similar
agreement); or (d) by the Company without Cause, then the Units will be
appropriately prorated based on the number of days the Participant was employed
by the Company during the Measurement Period, and such prorated Units will
remain outstanding and will become earned and vested based on the attainment of
the applicable [applicable goal] for the full Measurement Period (or over a
lesser period if a Change of Control occurs during the Measurement Period) and
such prorated Units that become earned and vested will be delivered to the
Participant at the same time as delivery would have been made had the
Participant not had such termination of service.

 

(iii)          Forfeiture.  Upon a cessation of the Participant’s service with
the Company for any reason not set forth in Section 2(a)(ii), any Units that
have not become earned and vested on or prior to the effective date of such
cessation will be forfeited immediately and automatically and the Participant
will have no further rights with respect thereto.

 

--------------------------------------------------------------------------------


 

(b)   Release Requirement.  The application of Section 2(a)(ii) and [other
applicable section] are, in each case, conditioned on (i) the execution and
delivery by the Participant (or the Participant’s estate) to the Company of a
general release of claims against the Company and its affiliates in a form
prescribed by the Company, and (ii) such release becoming irrevocable within 60
days following the cessation of the Participant’s employment or such shorter
period specified by the Company.  For avoidance of doubt, if this release
requirement is not timely satisfied, all of the Units will be forfeited as of
the effective date of the cessation of the Participant’s employment as if
Sections 2(a)(ii) and/or [other applicable section] do not apply and the
Participant will have no further rights with respect thereto.

 

(c)   Definitions

 

(i)            “Disability” shall have the meaning ascribed to such term in the
Participant’s employment or similar agreement; or if the Participant has no such
agreement or if the term Disability or a similar term is not defined in such
agreement, then “Disability” means the Participant’s disability as determined
under the Company’s existing disability plans or policies.

 

(ii)           “Cause” shall have the meaning ascribed to such term in the
Participant’s employment or similar agreement; or if the Participant has no such
agreement or if the term “Cause” is not defined in such agreement then “Cause”
means the Participant’s termination of service for any of the following reasons:
(1) willful or deliberate misconduct by the Participant that materially damages
the Company; (2) misappropriation by the Participant of Company assets; (3) the
Participant’s conviction of, or a plea of guilty or “no contest” to a felony; or
(4) any willful disobedience by the Participant of the lawful and unambiguous
instructions of the Participant’s supervisor.

 

(iii)          [INSERT DEFINITION OF APPLICABLE GOAL(S)]

 

3.     Change of Control.

 

(a)   Units. If a Change of Control occurs during the Measurement Period, and
the Participant is continuously employed by the Company through the date of that
Change of Control or if the Participant has incurred a termination of employment
under Section 2(a)(ii) and retains prorated Units, any such Units then still
outstanding and not forfeited will then vest at the level of achievement such
Units would have vested, determined as of the date of the Change of Control and
based on the Company’s [PERFORMANCE AGAINST THE APPLICABLE GOAL(S)] over the
Measurement Period, but no less than the Target Level, as set forth in the
tables above (or at such greater level determined by the Committee, in its
absolute discretion).  The Participant will receive a distribution of the Shares
underlying the Units that vest pursuant to this Section 3(a) immediately prior
to, but contingent upon, such Change of Control in full settlement of the
Participant’s rights hereunder.

 

(b)   Plan Provisions Regarding a Change of Control.  For avoidance of doubt,
this Section 3 will not limit the right of the Board to take other action with
respect to the Restricted Units under Section 8.2 of the Plan upon the
occurrence of any Change of Control.

 

4.     Non-Transferability.  Neither the Restricted Units nor any right with
respect thereto may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant other than by will or by the laws
of descent and distribution, and any purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance will be void and unenforceable.

 

5.     Distribution of Shares.

 

(a)   Upon the lapse of the time and performance-based conditions applicable to
the Restricted Units (and provided that appropriate arrangements have been made
with the Company for the

 

--------------------------------------------------------------------------------


 

withholding or payment of any taxes that may be due with respect to such share),
the Company will issue shares of Common Stock to the Participant with respect to
the Restricted Units that are earned and vested.  Such shares may be issued in
the Participant’s name by issuance of a stock certificate or certificates.

 

(b)   The Company may also condition delivery of certificates underlying the
Restricted Units upon receipt from the Participant of any undertakings that it
may determine are appropriate to facilitate compliance with federal and state
securities laws.

 

6.     Substitute Property. If, while any of the Restricted Units remain subject
to time and/or performance-based conditions, there occurs a merger,
reclassification, recapitalization, stock split, stock dividend or other similar
event or transaction resulting in new, substituted or additional securities
being issued or delivered to the Participant by reason of the Participant’s
ownership of the Restricted Units, such securities will constitute “Restricted
Units” for all purposes of this Agreement; additionally, the Committee shall
makes appropriate adjustments to any performance goals then still applicable to
such units.

 

7.     Rights of Participant During Restricted Period. The Participant will not
have any right to vote the Restricted Units during the Restricted Period.   The
Participant will have the right to receive dividends and distributions with
respect to the Restricted Units; provided, however, that any cash dividends or
distributions paid in respect of the Restricted Units while those units remain
subject to time and/or performance-based conditions will be delivered to the
Participant (without interest) only if and when the Restricted Units giving rise
to such dividends or distributions become earned, vested and delivered.

 

8.     Securities Laws. The Committee may from time to time impose any
conditions on the Restricted Units as it deems necessary or advisable to ensure
that the Restricted Units or any shares of Common Stock issued with respect to
the Restricted Units are issued and sold in compliance with the requirements of
any stock exchange or quotation system upon which the shares are then listed or
quoted, the Securities Act of 1933 and all other applicable laws.

 

9.     Tax Consequences.  The Participant acknowledges that the Company has not
advised the Participant regarding the Participant’s income tax liability in
connection with the grant or vesting of the Restricted Units. The Participant
has had the opportunity to review with his or her own tax advisors the federal,
state and local tax consequences of the transactions contemplated by this
Agreement. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by this Agreement.

 

10.  The Plan. This Award of Restricted Units is subject to, and the Participant
agrees to be bound by, all of the terms and conditions of the Plan, a copy of
which has been provided to the Participant.  Pursuant to the Plan, the Committee
is authorized to adopt rules and regulations not inconsistent with the Plan as
it shall deem appropriate and proper. All questions of interpretation and
application of the Plan shall be determined by the Committee and any such
determination shall be final, binding and conclusive.

 

11.  Consent to Electronic Delivery. The Participant hereby authorizes the
Company to deliver electronically any prospectuses or other documentation
related to this Agreement, the Plan and any other compensation or benefit plan
or arrangement in effect from time to time (including, without limitation,
reports, proxy statements or other documents that are required to be delivered
to participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations).  For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s intranet site. Upon written request,
the Company will provide to the Participant a paper copy of any document also
delivered to the Participant electronically.

 

--------------------------------------------------------------------------------


 

The authorization described in this paragraph may be revoked by the Participant
at any time by written notice to the Company.

 

12.  Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature.

 

13.  Governing Law. This Agreement will be construed in accordance with the laws
of the State of New Jersey, without regard to the application of the principles
of conflicts of laws.

 

14.  Amendment. Subject to the provisions of the Plan, this Agreement may only
be amended by a writing signed by each of the parties hereto.

 

15.  Execution. This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company’s duly authorized representative and the
Participant have each executed this Restricted Stock Unit Award Agreement on the
respective date below indicated.

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

[PARTICIPANT]

 

 

 

 

 

Signature:

 

 

 

 

Date:

 

--------------------------------------------------------------------------------